DETAILED ACTION
Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Final Action on the merits in response to the application filed on 05/16/2022.
Claims 1 and 11-20 have been amended. 
Claims 1-20 remain pending in this application.

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 U.S.C. 101 rejections of claims 1-20 in the previous office action have been maintained.
The 35 U.S.C. 103 rejections of claims 1-20 in the previous office action have been maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.
Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application. 
With respect to claims 1-20, the independent claims (claims 1, 11, and 20) are directed to the managing of inventory and price data (e.g. receiving data on inventory; determining an inventory level; generating a decision on a price change). These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial interactions such as sales activities and business relations. The commercial interactions are entered into when the determining inventory levels and generating prices changes are implemented and followed. If a claim limitation, under its broadest reasonable interpretation, covers commercial interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – module, scanning devices, to perform the claim steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing and processing information at 0049) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as modules, scanning devices, database, computing device, processor, entity devices. When considered individually, the modules, scanning devices, database, computing device, processor, and entity devices claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Examiner looks to Applicant’s specification in at ([0049]) “The processor 420 can include any general purpose processor and a hardware module or software module,” [0052] “An output device 470 can also be one or more of a number of output mechanisms known to those of skill in the art. In some instances, multimodal systems enable a user to provide multiple types of input to communicate with the computing system 400. The communications interface 480 generally governs and manages the user input and system output. There is no restriction on operating on any particular hardware arrangement and therefore the basic features here may easily be substituted for improved hardware or firmware arrangements as they are developed.”  
These passages, as well as others, makes it clear that the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2, 4, 5 8-10, 12, 14, 15, 18, and 19 directed to iteratively determining the inventory levels and price changes.  This process is similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to a method of organizing human activity which include method of organizing human activity which include commercial interactions. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 3, 6, 7, 13, 16, and 17 are not directed towards any additional abstract ideas and, are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.


Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication US 20100250329, Sanli, et al. to hereinafter Sanli in view of United States Patent Publication US 8224708, Agarwal, et al. to hereinafter Agarwal in view of United States Patent Publication US 20040103048, Vitulli, et al. 

Referring to Claim 1, Sanli teaches a system, comprising:
 a database; and a computing device configured to communicatively couple with the database, the computing device including (
Sanli: Sec. 0063, The systems' and methods' data may be stored and implemented in one or more different types of computer-implemented ways, such as different types of storage devices and programming constructs (e.g., data stores, RAM, ROM, Flash memory, flat files, databases, programming data structures, programming variables, IF-THEN (or similar type) statement constructs, etc.). It is noted that data structures describe formats for use in organizing and storing data in databases, programs, memory, or other computer-readable media for use by a computer program.): 
Sanli 0060-0063 describes the uses of processing devices working with databases.

a product inventory engine (PIE) module, configured to:
receive, from one or more scanning devices (See Agarwal) and by a processor of the computing device (See Agarwal), data of an inventory of an item (
Sanli: Sec. 0018, describes usage history of appliances, customers, an individual, household, family, business, organization, or other socially or economically defined entity);

receive supply data for the item in a specified period of time (
Sanli: Sec. 0018-0020, describes receiving, analyzing, and determining targets based of seasonal supply data in which the Examiner is interpreting as a specified period of time);
Sanli at 0018 describes receiving supply data on the items, in which supply data is data indicating that how many items will be supplied during the specified period of time, which is similar to the Applicant’s specification at 0039

determine, using the processor, an inventory level of the item based on the data and the supply data (
Sanli: Sec. 0025, The expected sales for a product/location combination in a sales period may depend on the available inventory and forcasted demand for that week. 
Sanli: Sec. 0029, the data store(s) 64 can store geography data 60, product data 62, and constraints 63 that identify inventory levels, base sales volumes, price elasticity, local preferences, local demand, business constraints, linking constraints, etc.),
Sanli describes determining and forecasting of inventory levels which is determined by using supply data.

 and an intelligent pricing engine (IPE) module, configured to:
receive a set of rules regulating the item, the set of rules includes at least one override corresponding to the item (
Sanli: Sec. 0026, Certain constraints may also be incorporated into the markdown optimization. For example, sales period prices of each product/location pair (pk,1, pk,2, . . . , pk,T) may be required to follow certain business rules. Example business rules may include: successive sales period prices must be non-increasing; sales period prices must be chosen from a given set of admissible price points; an upper and/or lower bound on the amount of change in sales period price from one sales period to the next; a lower bound of a price change for a first markdown; an upper bound for the overall price change for the entire clearance horizon; limitations on the frequency of price changes such as maximum number of price changes, minimum weeks between two successive markdowns; limitations on dates of price changes such as certain dates that markdowns may not occur, dates by which a markdown must be taken; as well as others.);
Sanli describes the uses of rules for managing pricing in which at 0065 teaches all the components and entities of the application works and is executed with modules, additionally 0026 teaches constraints being executed based on rules, wherein the Examiner is interpreting this as overriding.

generate, using the processor, a decision on a price change for the item based on the inventory level of the item and the set of rules; DM2\14146715.1(
Sanli: Sec. 0027, describes the changing of prices based on constraints and inventory, wherein the constraints and inventory are used in a calculation (rule));

send the decision to one or more entity devices associated with corresponding one or more entities, each entity device is configured to communicatively couple with the computing device. (
Sanli: Sec. 0028-0030, describes the execution for the plan for determining the inventory markdown optimization.
Sanli: Sec. 0028-0030, describes the use of processing devices for executing limitations.).

Sanli does not explicitly teach scanning devices; and an item version; the item version of the future inventory
However, Agarwal teaches 
scanning devices (
Agarwal: Col. 4, Ln. 43-51, The input/output interface 38 likewise communicates with external devices not shown in FIG. 2, such as a mouse, keyboard, scanner, pen, and/or other input devices. Of course, those skilled in computers will appreciate that the program server 10 may include greater or fewer components than those shown in FIG. 2 and still achieve the advantages of the present invention.)

and (ii) an item version; the item version of the future inventory (
Agarwal: Col. 4, Ln. 43-51, such trigger parameters may include, without limitation, data about the product itself, i.e., a number of product units sold, a pricing history of the product, a sales ranking of the product, an amount of inventory left, the release of a new edition or version of the product, etc.), 
Agarwal teaches the different version of products.

Sanli and Agarwal are both directed to the analysis of pricing data (See Sanli at 0003, 0004, 0059; Agarwal at Col. 5, Ln. 4-24). Sanli discloses that additional elements should be considered, such as inventory goals (See Sanli at 0023). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanli, which teaches detecting and managing data problems in view of Agarwal, to efficiently apply analysis of pricing data to enhancing the capability to using devices for capturing data. (See Agarwal at Col. 4, Ln. 57-67; Col. 5 ).

Sanli in view of Agarwal does not explicitly teach aggregate, using the processor, the received data and determine a total quantity of the item currently available, based on the aggregated data; the supply data indicates (i) a quantity of the item that will be supplied to a first entity of the computing device and by a for the specified period of time; the inventory level indicates a future inventory of the item versus the total quantity of the item currently available.
	However, Vitulli teaches limitations. 
aggregate, using the processor, the received data and determine a total quantity of the item currently available, based on the aggregated data (
Vitulli: Sec. 0088, Once a number is placed into the “adjust qty” field 721 and the operator selects the submit changes button 722, the quantity in the “adjust qty” field 721 becomes the total amount in the inventory for that particular ORC device. The previously existing amount in inventory for that ORC device is then erased. If for any reason the operator decides that the current “adjust ORC inventory quantity” screen 720 is not correct, the operator can press “cancel” button 723 to abort the current operation. );
Vitulli 0088 and Fig. 7a describes determining total amount in the inventory, by analyzing the collection of supply inventory. Additionally, 0081, 0089, and 0091 teaches the receiving of inventory and the prediction of future inventory. 

the supply data indicates (i) a quantity of the item that will be supplied to a first entity of the computing device and by a for the specified period of time (
Vitulli: Sec. 0029, describes the supply data that shows the number of items being supplied by a brand and merchant at Table 1
Vitulli: Sec. 0082, The NexPress™ 2100 printing apparatus could employ an inventory management system 500 that predicts inventory requirements based on recent usage and automatically orders inventory within specific time periods. The inventory management system 500 of the preferred embodiment determines inventory needs based on a remaining page life of the ORC devices and consumables in relation to printing apparatus usage in order to project the quantity of each of the ORC devices and consumables that need to be reordered.
Vitulli: Sec. 0094, The objectives of the inventory management system of the invention are to place orders that will address inventory needs by creating order forms that take into account current needs and anticipated needs within some future time frame.
Vitulli: Sec. 0084, Each time an ORC or consumable type of inventory item is taken out of stock and replaced in a machine, a new page life for that ORC device or consumable is computed.);
Vitulli 0082 describes inventory at a specific time period. 

the inventory level indicates a future inventory of the item versus the total quantity of the item currently available (
Vitulli: Sec. 0080, The inventory management system 500 of the preferred embodiment of the invention works in conjunction with the NexPress™ 2100 to provide on-site capability of inventory management by having the ability to view the stock currently within the inventory stock and to predict future inventory stock requirements.
Vitulli: Sec. 0081, There is an additional interrelationship that exists between the ORC device life tracking system and the inventory management system 500, in that the master 510 for the inventory management system 500 can predict future inventory needs from the information that it receives from the life tracking system.), 
Vitulli 0080, 0081, and 0091 describes predicting the future inventory levels based on the current inventory levels.

Sanli, Agarwal, and Vitulli are both directed to the analysis of pricing data (See Sanli at 0003, 0004, 0059; Agarwal at Col. 5, Ln. 4-24; Vitulli at 0094-0096 ). Sanli discloses that additional elements should be considered, such as inventory goals (See Sanli at 0023). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanli in view of Agarwal, which teaches detecting and managing pricing problems in view of Vitulli, to efficiently apply the analysis of pricing data to improve the management of inventory to include assessing the future inventory. (See Vitulli at 0079, 0084).

Referring to Claim 2, Sanli teaches the system of claim 1, Sanli does not explicitly teach wherein the one or more scanning devices comprise a point-of sale device, a robotic device, or a hand-held device. 
However, Agarwal teaches wherein the one or more scanning devices comprise a point-of sale device, a robotic device, or a hand-held device (
Agarwal: Col. 4, Ln. 43-51, The input/output interface 38 likewise communicates with external devices not shown in FIG. 2, such as a mouse, keyboard, scanner, pen, and/or other input devices. Of course, those skilled in computers will appreciate that the program server 10 may include greater or fewer components than those shown in FIG. 2 and still achieve the advantages of the present invention.).

Sanli and Agarwal are both directed to the analysis of pricing data (See Sanli at 0003, 0004, 0059; Agarwal at Col. 5, Ln. 4-24). Sanli discloses that additional elements should be considered, such as inventory goals (See Sanli at 0023). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanli, which teaches detecting and managing data problems in view of Agarwal, to efficiently apply analysis of pricing data to enhancing the capability to using devices for capturing data. (See Agarwal at Col. 4, Ln. 57-67; Col. 5 ).

Referring to Claim 3, Sanli teaches the system of claim 1, wherein the inventory level of the item is a predictive inventory level of the item or a current inventory level of the item (
Sanli: Sec. 0025, describes the forecasting and the available levels of inventory.).

Referring to Claim 4, Sanli teaches the system of claim 1, wherein the IPE module is further configured to:
receive, from the database, historical data on historical inventory levels of the item; generate the decision on the price change for the item, based partially on the data of the historical inventory levels of the item (
Sanli: Sec. 0025-0027, 0049, Fig. 9 describes determining price decision by forecasting and determining the available levels of inventory based on time periods which includes past and current inventory levels.).

Referring to Claim 5, Sanli teaches the system of claim 1, wherein:
the PIE module is further configured to specify a threshold for the inventory level of the item (
Sanli: Sec. 0025-0027, 0049, 0065, Fig. 9 describes modules used for the calculation for determining inventory levels for items with includes make decisions based of certain inventory levels and constraints, in which the Examiner is interpreting as threshold.);
the IPE module is further configured to generate the decision on the price change for the item based on the threshold (
Sanli: Sec. 0025-0027, 0049, 0065, Fig. 9 describes modules used for the calculation for determining inventory levels for items with includes make decisions based of certain inventory levels and constraints, in which the Examiner is interpreting as threshold. Additionally, 0027 describes making decision for determining price adjustments).


Referring to Claim 8, Sanli teaches the system of claim 1, wherein the entities comprise an associate of a store, a point of sale, a self-checkout device, a website, a portal, an application, a digital inventory label, a headquarter, a region, a store, a supplier, or archived inventory data. (
Sanli: Sec. 0018, FIG. 2 depicts a block diagram of an example location hierarchy that may be utilized by a retailer. The location hierarchy 30 includes a company level 32 that stores all location sub-nodes for the company. A country level 34 resides below the company level 32, and a region level 36 is found below the country level 34 in the location hierarchy 30. A market level 38 is included after the region level 36, where the market level 38 includes nodes containing data aggregated at a market level, which may represent a single city or a portion of a larger city. Finally, a store level 40 appears beneath the market level 38 and contains nodes representing individual store locations).

Referring to Claim 9, Sanli teaches the system of claim 1, wherein the IPE module is further configured to generate the decision on the price change based on calendar events (
Sanli: Sec. 0026, describes price changes are based on certain dates).

Referring to Claim 10, Sanli teaches the system of claim 1, wherein the IPE module is further configured to generate the decision on the price change based on demographics, a store profile, or type of customers (
Sanli: Sec. 0026, describes price changes are based on certain location, wherein location is considered a demographic).


Claims 11-15 and 18-20 recite limitations that stand rejected via the art citations and rationale applied to claims 1-5 and 8-10.  Regarding a non-transitory computer-readable storage medium having instructions stored which, when executed by a computing device, cause the computing device to perform operations:
Sanli 0004, 0062-0064 describes the computer readable storage to executing instructions with a computing device.

Claims 6 and 16 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20100250329, Sanli, et al. to hereinafter Sanli in view of United States Patent Publication US 8224708, Agarwal, et al. to hereinafter Agarwal in view of United States Patent Publication US 20040103048, Vitulli, et al. to hereinafter Vitulli in view of United States Patent Publication US US20170116631, Sarin, et al.

Referring to Claim 6, Sanli teaches the system of claim 1, wherein the set of rules regulating the item comprise a home office, a store override, a region override, and a supplier override (
Sanli: Sec. 0018, FIG. 2 depicts a block diagram of an example location hierarchy that may be utilized by a retailer. The location hierarchy 30 includes a company level 32 that stores all location sub-nodes for the company. A country level 34 resides below the company level 32, and a region level 36 is found below the country level 34 in the location hierarchy 30. A market level 38 is included after the region level 36, where the market level 38 includes nodes containing data aggregated at a market level, which may represent a single city or a portion of a larger city. Finally, a store level 40 appears beneath the market level 38 and contains nodes representing individual store locations).
Sanli describes a hierarchy for retailers and others to manage and process items that includes multiple levels, which the Examiner is interpreting each level as home office, store, region, and supplier. Then, Sanli at 0026-0031 teaches the executions of rules.

Sanli in view of Agarwal in view of Vitulli does not explicitly teach override.
However, Sarin teaches override (
Sarin: Sec. 0048, The user may choose to accept or reject the recommendation of the markdown value price generated by the application 304 and may have the ability to override it. )

Sanli, Agarwal, Vitulli, and Sarin are all directed to the analysis of pricing data (See Sanli at 0003, 0004, 0059; Agarwal at Col. 5, Ln. 4-24; Vitulli at 0094-0096; Sarin at 0035, 0041). Sanli discloses that additional elements should be considered, such as inventory goals (See Sanli at 0023). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanli in view of Agarwal in view of Vitulli, which teaches detecting and managing pricing problems in view of Sarin, to efficiently apply analysis of pricing data to improving the processing for the analyzing of pricing data to include the ability to override rules. (See Sarin at 0023, 0051).

Claim 16 recite limitations that stand rejected via the art citations and rationale applied to claim 6.  

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication US 20100250329, Sanli, et al. to hereinafter Sanli in view of United States Patent Publication US 8224708, Agarwal, et al. to hereinafter Agarwal in view of United States Patent Publication US 20040103048, Vitulli, et al. to hereinafter Vitulli in view of United States Patent Publication US 20140351098, Shafer, et al.

Referring to Claim 7, Sanli teaches the system of claim 1, wherein the decision on the price change for the item comprises a price drop, a price increase, a price change lockout, a fixed pricing for the inventory level (
Sanli: Sec. 0026, Certain constraints may also be incorporated into the markdown optimization. For example, sales period prices of each product/location pair (pk,1, pk,2, . . . , pk,T) may be required to follow certain business rules. Example business rules may include: successive sales period prices must be non-increasing; sales period prices must be chosen from a given set of admissible price points; an upper and/or lower bound on the amount of change in sales period price from one sales period to the next; a lower bound of a price change for a first markdown; an upper bound for the overall price change for the entire clearance horizon; limitations on the frequency of price changes such as maximum number of price changes, minimum weeks between two successive markdowns; limitations on dates of price changes such as certain dates that markdowns may not occur, dates by which a markdown must be taken; as well as others.).
Sanli describes the range of changing of prices to include increasing, upper and lower bound, certain fixed markdown constraints, in which the Examiner is interpreting as price drop, a price increase, a price change lockout, a fixed pricing.

Sanli in view of Agarwal in view of Vitulli does not explicitly teach contact merchant or supplier of the item, and what devices and entities should receive information on the decision.
However, Shafer teaches contact merchant or supplier of the item, and what devices and entities should receive information on the decision (
Shafer: Sec. 0165, Alternatively or additionally, detailed information about the product associated with the monitoring device 10 may be presented to the shopper at the monitoring terminal 80. For example, manufacturing information, product care instructions, cost, inventory information (e.g., available colors/sizes), and/or other information may be presented to the shopper. The monitoring terminal 80 may present information to the shopper automatically in response to movement of the product or, in some cases, in response to a request for such information from the shopper after prompting by the monitoring terminal 80. The monitoring terminal 80 may provide a touch screen or voice activated interface in some embodiments. Accordingly, in some instances, the user may interact with the monitoring terminal 80 to mine desired information from the network entity 62 about available products.)
Shafer describes the use of a monitoring device used to communicating with a manufacture based on a decision to learn more about an item. See. 0075, 0232.

Sanli, Agarwal, Vitulli, and Shafer are all directed to the analysis of pricing data (See Sanli at 0003, 0004, 0059; Agarwal at Col. 5, Ln. 4-24; Vitulli at 0094-0096; Shafer at 0173, 0208). Sanli discloses that additional elements should be considered, such as inventory goals (See Sanli at 0023). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanli in view of Agarwal in view of Vitulli, which teaches detecting and managing pricing problems in view of Shafer, to efficiently apply analysis of pricing data to refining the processing for the analyzing of pricing data to include the ability to investigate the creator of products. (See Shafer at 0165, 0206).

(B)	Claim 17 recite limitations that stand rejected via the art citations and rationale applied to claim 7.  

Response to Arguments
Applicant’s arguments filed 05/16/2022have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 05/16/2022.

Regarding the 35 U.S.C. 103 rejection, at pg. 8 and 9 the Applicant argues that Sanli, Vitulli, Agarwal, or any combination of the prior art fails to disclose or suggest, as amended claim 1: 
aggregate, using the processor, the received data and determine a total quantity of the item currently available, based on the aggregated data; 
receive, from the database and by the processor, supply data for the item over a specified period of time, the supply data indicates (i) a quantity of the item that will be supplied to a first entity of the computing device and by a second entity for the specified period of time and (ii) an item version; and 
determine, using the processor, an inventory level of the item based on the aggregated data and the supply data, the inventory level indicates a future inventory of the item versus the total quantity of the item currently available...
In response, the Examiner respectfully disagree. Sanli at 0018 describes receiving supply data on the items, in which supply data is data indicating that how many items will be supplied during the specified period of time, which is similar to the Applicant’s specification at 0039. Vitulli 0088 and Fig. 7a describes determining total amount in the inventory, by analyzing the collection of supply inventory. Additionally, Vitulli 0081, 0089, and 0091 teaches the receiving of inventory and the prediction of future inventory, which is based on the current inventory levels. Therefore, the Applicant’s arguments are not persuasive, as Sanli, Agarwal, and Vitulli teaches these limitations especially everything that is bold.

Regarding the 35 U.S.C. 101 rejection, at pg. 10-15 Applicant argues with respect to claims at issue are not directed to an abstract idea 
In response to the 35 USC § 101 claim rejection argument, the Examiner respectfully disagrees. The Examiner has considered each and every claim. Regarding the additional elements: modules, scanning devices, database, computing device, processor, entity devices the specification supports that these items are not additional elements that integrate the abstract into a practical application. Though the modules sounds like an additional element, there is nowhere in the specification that clearly states if the product inventory engine and the intelligent pricing engine modules are software or hardware, there are multiple description of the modules connecting and collect data, at specification 0018-0024, “ 0019, The product inventory engine 102, the intelligent pricing engine 104, and the database 106, may each comprise computing hardware, computing software, or a combination thereof to implement the desired functions and features. In addition, the product inventory engine 102, the intelligent pricing engine 104, and the database 106 may embody a server cluster with each of the product inventory engine 102, the intelligent pricing engine 104, and the database 106 operates on one server. The product inventory engine 102, the intelligent pricing engine 104, and the database 106 may embody a cloud computing environment. Further, a portion or whole of the system 100 may be configured to operate by different parties. For example, the product inventory engine 102 and the intelligent pricing engine 104 may be operated by a retail store, and the database 106 may be operated by a cloud computing provider.”  Therefore, the product inventory engine and the intelligent pricing engine modules maybe generic machines.
The Applicant is basically relying on the system elements as integrating the abstract idea into a practical application but those system elements aren't really utilized in any particular manner, and the specification indicates that at 0019 " the product inventory engine 102 and the intelligent pricing engine 104 may be operated by a retail store, and the database 106 may be operated by a cloud computing provider. "; 0020“The product inventory engine 102 may be configured to receive product data and product scanning information from various sources, for example, the product supplier and product scanning robots or store associates”, which indicates the lack of particularity in the application to the technological environment.  Furthermore, at 0049 the Applicant recites that “The processor 420 can include any general purpose processor and a hardware module or software module, such as module 1 462, module 2 444, and module 3 466 stored in storage device 460, configured to control the processor 420.”  These citations are a strong indicator that the technical application is NOT particular.
Then, in using the two-part analysis, the Office has determined there are no elements, in the claim sufficient enough to ensure that the claims amounts to significantly more than the abstract idea itself. The claims when considered as a whole, are nothing more than the instruction to implement the abstract idea in a particular environment. Moreover, the evidence that Claim 1 represent the Abstract idea include: 
receive data on an inventory of an item;
aggregate the received data and determine a total quantity of the item currently available, based on the aggregated data;
receive supply data for the item in a specified period of time, the supply data indicates (i) a quantity of the item that will be supplied to a first entity of the computing device and by a second entity for the specified period of time and (ii) an item version;
determine an inventory level of the item based on the aggregated data and the supply data, the inventory level indicates a future inventory of the item versus the total quantity of the item currently available, 
receive a set of rules regulating the item, the set of rules includes at least one override corresponding to the item;
generate a decision on a price change for the item based on the inventory level of the item, the item version of the future inventory and the set of rules;
send the decision associated with corresponding one or more entities.
The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computer as recited is a generic computer component that performs functions. 
Examiner finds the claim recite concepts which are now described in the 2019 PEG as certain methods of organizing human activity. In particular the claims recite limitations for managing of inventory and price data, which constitutes methods related to commercial or legal interactions relating behaviors and business relations, as well as, managing personal behavior or relationships or interactions between people (including teaching, and following rules or instructions) which are still considered an abstract idea under the 2019 PEG. The managing of inventory and price data is comprised of generic computer elements to perform an existing business process. Examiner finds the claims recite mere instructions to implement the abstract idea on a computer and uses the computer as a tool to perform the abstract idea without reciting any improvements to a technology, technological process or computer-related technology.
Regarding, the steps at pg. 14 that Applicant points to as “significantly more” are merely narrowing the abstract idea to a particular technological environment, which has been found to be ineffective to render an abstract idea eligible.
Lastly, at pg. 13 and 14 the Applicant seem to be arguing that the PIE module has integrated the abstract idea into a practical application by training data. Examiner would like to point out that the modules and limitations seems to been just steps for processing data and that modules in particular are not training the data to cause a useful result. The modules in the claims are just applied to the claims but not used for practical application. As such, when applying the module in the claims for moving the abstract idea to a practical application, the module element should do the following three limitations:
(1) train a condition module, 
(2) apply the trained condition module, 
(3) apply as input to the trained condition module.  
As the module in the instant claims and the specification does not teach or do any actions such as training data, and then with the said trained data create results. These actions will then teach practical application. The Examiner find no indication in the specification, nor does Applicant direct the Examiner to any indication, that the claimed use of the modules involves anything other than the application of a known technique in its normal, routine, and ordinary capacity.

At pg. 14 and 15, Applicant argues “Applicant's independent claims amount to "significantly more" than any alleged abstract idea under Step 2B”, “Applicant's claims recite subject matter that is distinguished over the prior art of record. Thus, the independent claims involve an "inventive concept" under § 101 because the claims recite features that exceed "well-understood, routine, conventional activities" already known in the industry.”
In response, Examiner respectfully disagrees. First, note that whether or not the claims are novel or obvious is evaluated with respect to satisfying the conditions of 35 USC 102 / 35 USC 103, not necessarily determining whether the claims are eligible under 35 USC 101. 
In light of the Berkheimer Memo Examiner did point to paragraphs of the claimed inventions specification (e.g. para. 0049, 0052) that describes the additional elements in a manner that indicates that the additional elements are sufficiently well-known, as well as reciting concepts outlined in MPEP 2106.05(d)(II) of several court decisions noting the well-understood, routine and conventional nature of the additional element(s) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)) (See pages 5, 10-11 of Final Office Action). 
Lastly, the Examiner would like to point the Applicant to the 2019 PEG, which states:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).

Applicant argues at pg. 15, that the claims are similar to Amdocs Limited.
The Examiner respectfully disagree. Amdocs was eligible because it was based on solving a technological problem in a distributed architecture of dealing with massive record flows which previously required massive databases. See pages 20-23 of decision. In contrast, Applicant’s claim here is not directed to improving how multiple computers operate together, but rather, only recites data being transferred between computers. The claims don’t recite an unconventional arrangement, when viewed as a whole, and Amdocs was not stating that any “managing of inventory and price data” makes a claim eligible. The instant claims are not directed to the managing of inventory and price data and processing data before being transmitted to a centralized entity, which the Federal Circuit concluded that the claims of Amdocs Limited is much closer to those in Bascom and DDR Holdings. wherein the Applicants instant claims is much closer to In re Ferguson and directed to an abstract idea of sales activities or behaviors.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adams, U.S. Pub. 20050278211, (discussing the product managing to include pricing).
Field-Darragh, et al, U.S. Pub. 20160042315, (discussing the inventory management and pricing options).
Boyd, et al, CA. Pub. 2429189A1, (discussing the pricing method for products).
Bapat et al., A multi-period ordering and clearance pricing model considering the competition between new and out-of-season products, https://link.springer.com/article/10.1007/s10479-013-1498-x, Annals of Operations Research volume 242, pages207–221, 2016 (discussing the pricing of products going out of season).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624